Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 5/23/2021, 5/16/2022 have been entered.
Priority
This application is a CON of 12/211,992 (filed 9/17/2008) PAT 11307201 which has PRO 61/123,280 (filed 4/7/2008) and PRO 60/960,112 (filed 9/17/2007). 

Election
Applicant's election with traverse of Group II, claims 37-40 and 44 in the reply filed on 11/15/2022 is acknowledged. The traversal is on the ground(s) that the three groups are not truly distinct and that the process claims cannot be practiced with standard laboratory equipment. This is not found persuasive because the process claims can be practiced with another handheld deployable detector comprises capture moieties with a different antibody and enzyme. 
Claims 32-36 and 41-43 are withdrawn from further consideration because they drawn to non-elected inventions.
Claims 37-40 and 44 are presented for examination on the merits.

Specification
Continuation data on page 1 of specification needs to be updated.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for “said target is a virus, spore or bacteria” in claim 38. For example, “virus” only appears once in the instant specification, page 3, [0007], line 2 in the background section of “ELISA methods”, thus does not provide support for claim 38. Therefore, no support can be found for the claimed target/virus, for example. Please point out where the support is if applicants believe there is proper antecedent in the specification.

The specification is objected to for inappropriate notation of an internet address. The specification contains an embedded hyperlink at page 10, line 8 and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.

Sequence to comply
This application contains sequence disclosures on page 57, [00250], page 58, [00255], pages 64-65, [00296] of the specification that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a((1) and (a)(2). However, this application fails to comply with one or more of the requirements of 37 C.F.R. § 1.821 through 1.825 for one or more of the reasons set forth on the attached form "Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequences And/Or Amino Acid Sequence Disclosures". Wherein attention is directed to paragraph(s) §1.82 (c) and (e). Although an examination of this application on the merits can proceed without prior compliance, compliance with the Sequence Rules is required for the response to this Office action to be complete.

Information Disclosure Statement
The listing of references in pages 8-9 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim interpretation:
Claim 37 recites a handheld detector comprises a reaction chamber with sample, a plurality of capture moieties (antibody conjugated with glucose oxidase) and a plurality of detection moieties (a second antibody conjugated to a magnetic bead), wherein “glucose, horseradish peroxidase and an electro mediator” are not recited as components of the detector/chamber but are recited in passive method step (“are added”), since the claim drawn to a product whose patentability depends on what it is not how it works, therefore these limitation (recited in method step) are not considered part of the detector. Claim 38 recites intended use (without recites specific capture moieties) of the handheld detector without providing structural limitations to the claimed product/detector, therefore is rejected together with its independent claim 37 as long as the same detector is taught in cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37-40 and 44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 drawn to a detector/product, however it recites “following washing of said sample…” (line 7++) and “...glucose, horseradish peroxidase and an electron mediator are added…” (line 8++), since the patentability is based on the product itself, the process of using the product is not considered to provide patentable limitations to the claimed product. 
See MPEP for product-by-process claims:
2113    Product-by-Process Claims [R-08.2012] 
  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
	Claims 37-40 and 44 are interpreted as product claims that are not defined by the process of using. Therefore, a 35 USC 102/103 rejection is made below because a product appearing to be substantially identical is found.
The metes and bounds of claim 37 is rendered vague and indefinite because the claim recites “any target” (line 3), however, it is not clear what “any target” refers to because in the specification (page 12, lines 6, 11, etc.), it refers to “target analytes/molecules”, but in claim 38 the target is a virus, spore or bacterium, thus it appears the target is referring to different subject matter (conflicting or mutually exclusive: molecules vs. organisms). Furthermore, since the capture moieties each comprising an antibody conjugated with glucose oxidase, thus limits target to a specific group of antigen/target (that being captured) not “any target” or “target is a virus, spore or bacteria”. Clarification is required.
Claim 37 recites “self-powered” (in line 1) and 40 recites “without the input of additional voltage” (in line 2), however, claim 44 recites “a battery”, thus, it is not clear if these claims are in conflicting with each other because claims 37 and 40 requires no additional voltage (self-powered) and claim 44 requires a battery (powered), does the battery provide additional voltage/power? Clarification is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piao (Theses abstract, 2006, 1 page).
Piao teaches for claims 37-38, a device comprising 1) a plurality of capture moieties each comprising: an antibody conjugated glucose oxidase (GOx-Ab, abstract, lines 3-4); 2) a plurality of detection moieties each comprising: a second antibody conjugated to a magnetic bead (magnetic bead-Ab, line 5++).

Claims 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (Analytical Chemistry, 77(10):3238-3242).
Fan teaches for claims 37-38, a device comprising 1) a plurality of capture moieties each comprising: an antibody conjugated glucose oxidase (GOx-IgG, page 3242, Table 2, row 9); 2) a plurality of detection moieties each comprising: a second antibody conjugated to a magnetic bead (page 3238, abstract, line 5++).


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 37-40 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Piao/Fan in view of Quero (IEEE, 2007 page 6298-6301) for claims 37 and 44, and Andreotti (BioTechniques Euro Edition, 2003, 35:850-859) for claims 39-40.
Piao/Fan teach what above as applied.
Piao/Fan does not explicitly teach handheld detector device as claimed in claim 37, the mediator is 2,2’-azinobis(3-ethylbenzothiazoline-6-sulfonate, ABTS) as recited in claims 39-40, a housing with a battery as recited in claim 44. 
Quero teaches use of handheld glucose sensor (with immobilized glucose oxidase in a polymeric flow cell/chamber, page 6299, right column, 2nd full paragraph++) device for analyte detection (page 6298, right column, Fig. 1) that is battery powered (page 6299, left column, line 1++). 
Andreotti teaches detection of infectious agents (title, such as virus, page 855, right column, 3rd full paragraph, line 10++) using magnetic particles (page 852, right column, 1st full paragraph, line 28++), horseradish peroxidase, and ABTS as mediator (in a tube/chamber, page 853, right column, 2nd full paragraph, line 3 and 3rd full paragraph, line 4++) as a particularly sensitive assay without a spectrophotometer.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use battery powered handheld detector/chamber.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification based on the teaching of Piao because all the cited references teach target analyte detector and Quero teaches use of handheld glucose sensor (with immobilized glucose oxidase in a polymeric flow cell/chamber, page 6299, right column, 2nd full paragraph++) device for analyte detection (page 6298, right column, Fig. 1) that is battery powered (page 6299, left column, line 1++) and Andreotti teaches detection of infectious agents using magnetic particles (page 852, right column, 1st full paragraph, line 28++), horseradish peroxidase, and ABTS as mediator (in a tube/chamber, page 853, right column, 2nd full paragraph, line 3 and 3rd full paragraph, line 4++) as a particularly sensitive assay without a spectrophotometer. In addition, it would have been obvious to combine the glucose oxidase immobilized silica and the magnetic bead based detection system as taught by Piao with Quero’s handheld battery powered sensor and to optimize the detection condition with substrate and mediator with expected success of sensitivity/accurate target detection.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed device including choice of mediator and battery in a handheld device, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 37-40 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of PN 11307201 in view of Piao, Quero and Andreotti. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to an assay system comprising capture moiety, substrate and detection of electrons without additional source of electrical power, wherein the instant application direct to a handheld device while the patent direct to system, therefore the device of instant application is rendered obvious of the patent.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification based on the teaching of Piao because all the cited references teach target analyte detector and Quero teaches use of handheld glucose sensor (with immobilized glucose oxidase in a polymeric flow cell/chamber, page 6299, right column, 2nd full paragraph++) device for analyte detection (page 6298, right column, Fig. 1) that is battery powered (page 6299, left column, line 1++) and Andreotti teaches detection of infectious agents using magnetic particles (page 852, right column, 1st full paragraph, line 28++), horseradish peroxidase, and ABTS as mediator (in a tube/chamber, page 853, right column, 2nd full paragraph, line 3 and 3rd full paragraph, line 4++) as a particularly sensitive assay without a spectrophotometer. In addition, it would have been obvious to combine the glucose oxidase immobilized silica and the magnetic bead based detection system as taught by Piao with Quero’s handheld battery powered sensor and to optimize the detection condition with substrate and mediator with expected success of sensitivity/accurate target detection.

Claims 37-40 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-14 of PN 11385226 in view of Piao, Quero and Andreotti. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a assay system comprising capture moiety, substrate and detection of electrons without additional source of electrical power, wherein the instant application direct to a handheld device while the patent direct to system detects protein/amino acids, therefore the device of instant application is rendered obvious of the patent.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification based on the teaching of Piao because all the cited references teach target analyte detector and Quero teaches use of handheld glucose sensor (with immobilized glucose oxidase in a polymeric flow cell/chamber, page 6299, right column, 2nd full paragraph++) device for analyte detection (page 6298, right column, Fig. 1) that is battery powered (page 6299, left column, line 1++) and Andreotti teaches detection of infectious agents using magnetic particles (page 852, right column, 1st full paragraph, line 28++), horseradish peroxidase, and ABTS as mediator (in a tube/chamber, page 853, right column, 2nd full paragraph, line 3 and 3rd full paragraph, line 4++) as a particularly sensitive assay without a spectrophotometer. In addition, it would have been obvious to combine the glucose oxidase immobilized silica and the magnetic bead based detection system as taught by Piao with Quero’s handheld battery powered sensor and to optimize the detection condition with substrate and mediator with expected success of sensitivity/accurate target detection.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653